Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-14-00488-CV

                             IN THE INTEREST OF T.F., a Child

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-PA-02356
                        Honorable David A. Canales, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Counsels’ motions to withdraw are GRANTED. Appellants are indigent; no costs are taxed against
either appellant.

       SIGNED February 18, 2015.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice